DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3 is objected to because of the following informalities:  the claim language is grammatically incorrect, the word “is” between substrate and more is not necessary.  Appropriate correction is required.
Claims 5 and 6 are objected to because of the following informalities:  the claim language is grammatically incorrect, the phrase “closes the center” should be closer to the center.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the claim language is grammatically incorrect, the phrase “close the center” should be closer to the center.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “the at least one external dispenser getting in and out the seal room…”  Examiner does not understand Applicant’s claim language.  Appropriate action is required.
Regarding claim 2, Applicant claims “the ultra or mega sonic device getting in and out the seal room…”  Examiner does not understand Applicant’s claim language.  Appropriate action is required.
Regarding claim 4, claim 4 recites the limitation "does not rotate along with the chuck and the semiconductor substrate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, Applicant recites the limitation "the density of the lamps".  Examiner does not understand Applicant’s claim language.  Does Applicant mean the number of lamps or the physical weight per a given volume of the lamps? Appropriate action is required.
Regarding claim 9, Applicant recites the limitation "is circle"; “is semi-circle”, and “is circle”.  Does Applicant mean circular or semi-circular? Appropriate action is required.
Regarding claim 18, claim 18 recites the limitation "defines another exhaust hole and another drain hole…" in line 3.  Applicant must first claim an exhaust hole or a drain hole, before another may be claimed.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, Applicant recites the limitation "move relatively”.  Does Applicant mean relative to one another? Appropriate action is required.
Regarding claims 2-20, these claims are rejected for containing the same indefiniteness issues as said claims from which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711